Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-15 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits: This application is a CON of 15/766,002  and 15/766,002 is a 371 of PCT/US2015/055129 filed 10/12/2015.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be 

Claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of parent U.S. Patent No. US 10, 616, 142 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-8 of the instant application merely broadens the scope of the claims 1-8 of the A Patent by eliminating the elements and their functions of the claims, and claims 1-8 of this instant application is therefore an obvious variant thereof.
Instant Application 14663907
Patent 10, 616, 142
1. A network system comprising: a primary enclosure comprising a network switch system that comprises a plurality of physical interface ports, wherein a first one of the plurality of physical interface ports is to communicatively couple to a network; 







and a sub-enclosure comprising a computer system to which a network interface card (NIC) is coupled and a downlink extension module (DEM) that is communicatively coupled with the computer system and a second one of the plurality of physical interface ports of the network switch system to provide network connectivity of the computer system to the network via the network switch system. 

1. A network system to provide connectivity to a computer system, the network system configured as a network logical domain and comprising: a plurality of enclosure groups, whereby each enclosure group is separately communicatively coupled to a network; whereby each of the enclosure groups includes a primary enclosure and one or more sub-enclosures; whereby each of the primary enclosures comprises a single network switch system that comprises a plurality of physical interface ports, wherein a first one of the plurality of physical interface ports is to communicatively couple to a network; and whereby each of the sub-enclosure comprises: a respective computer system to which a network interface card (NIC) is coupled and a downlink extension module (DEM) that is communicatively coupled with the computer system and a respective second one of the plurality of physical interface ports of the network switch system of the respective one of the primary enclosures to provide network connectivity of the computer system to the 

2. The system of claim 1, wherein the sub-enclosure comprises a first computer system to which a first NIC is coupled, wherein the primary enclosure further comprises a second computer system to which a second NIC is coupled to provide network connectivity of the second computer system to the network via the network switch system.
3. The system of claim 1, wherein the sub-enclosure is a first sub-enclosure comprising a first computer system to which a first NIC is coupled and a first DEM, the system further comprising a second sub-enclosure comprising a second computer system to which a second NIC is coupled and a second DEM that is communicatively coupled with a third one of the plurality of physical interface ports of the network switch system to provide network connectivity of the second computer system to the network via the network switch system.
3. The system of claim 1, wherein the sub-enclosure is a first sub-enclosure comprising a first computer system to which a first NIC is coupled and a first DEM, the system further comprising a second sub-enclosure comprising a second computer system to which a second NIC is coupled and a second DEM that is communicatively coupled with a third one of the plurality of physical interface ports of the network switch system to provide network connectivity of the second computer system to the network via the network switch system.
4. The system of claim 1, wherein the primary enclosure is a first primary enclosure comprising a first network switch system that comprises a plurality of physical interface ports, wherein the sub-enclosure is a first sub-enclosure comprising a first computer system to which a first NIC is coupled and a first DEM, the system further comprising: a second primary enclosure comprising a second network switch system that comprises a plurality of physical interface ports, wherein a first one of the plurality of physical interface ports of the second network switch system is to communicatively couple to the network; and a second sub-enclosure comprising a second computer system to which a second NIC is coupled and a second DEM that is communicatively coupled with a second one of the plurality of physical interface ports of the second network switch system to provide network connectivity of the second computer system to the network via the second network switch system, wherein the first and second primary enclosures and the first and second sub-enclosures are collectively arranged as a network logical domain. 


5. The system of claim 4, wherein a third one of the plurality of physical interface ports of the first network switch system associated with the first primary enclosure is communicatively coupled with a third one of the plurality of physical interface ports of the second network switch system associated with the second primary enclosure. 

5. The system of claim 4, wherein a third one of the plurality of physical interface ports of the first network switch system associated with the first primary enclosure is communicatively coupled with a third one of the plurality of physical interface ports of the second network switch system associated with the second primary enclosure.
6. The system of claim 1, wherein the primary enclosure is configured as a blade enclosure, wherein the network switch system is configured as a blade switch system. 

6. The system of claim 1, wherein the primary enclosure is configured as a blade enclosure, wherein the network switch system is configured as a blade switch system.
7. The system of claim 1, wherein the primary enclosure is configured as a top-of-rack (ToR) enclosure, wherein the network switch system is configured as a ToR switch system. 

  7. The system of claim 1, wherein the primary enclosure is configured as a top-of-rack (ToR) enclosure, wherein the network switch system is configured as a ToR switch system.
8. The system of claim 1, wherein the network switch system is a first network switch system and the DEM is a first DEM, wherein the sub-enclosure further comprises a second network switch system that comprises a corresponding plurality of physical interface ports, wherein a first one of the corresponding plurality of physical interface ports is to communicatively couple to the network, and wherein the primary enclosure further comprises a second DEM that is communicatively coupled with a second one of the corresponding plurality of physical interface ports of the second network switch system. 

8. The system of claim 1, wherein the network switch system is a first network switch system and the DEM is a first DEM, wherein the sub-enclosure further comprises a second network switch system that comprises a corresponding plurality of physical interface ports, wherein a first one of the corresponding plurality of physical interface ports is to communicatively couple to the network, and wherein the primary enclosure further comprises a second DEM that is communicatively coupled with a second one of the corresponding plurality of physical interface ports of the second network switch system.


Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1-8 of the instant application merely broaden the scope of the claims 1-8 of patent 10, 616, 142.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function 


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morris (WO 2015/147840A1).

As per claim 1, Morris disclose A network system (see Fig.1, Fig.2,  a network system),  comprising: 
a primary enclosure (see Fig.2, shared enclosure 206) comprising a network switch system that comprises a plurality of physical interface ports, wherein a first one of the plurality of physical interface ports is to communicatively couple to a network (see Fig.1, Fig.2, para. 0016, 0018, 0019-0021, the switch chips 110 and 120 each include link ports, which are configurable as uplink ports and crosslink 
a sub-enclosure (see Fig.2, shared enclosure 207) comprising a computer system to which a network interface card (NIC) is coupled and a downlink extension module (DEM) that is communicatively coupled with the computer system and a second one of the plurality of physical interface ports of the network switch system to provide network connectivity of the computer system to the network via the network switch system (see Fig.2, para. 0019, 0021-0023, 0028-0032, FIG. 2 illustrates a second modular I/O aggregation zone 201 to directly communicatively couple together a second plurality of servers 205d­ f within a second enclosure such as shared enclosure 207 that is shared by the second modular 1/0 aggregation zone 201 and the second plurality of servers 205d-f. The second modular 1/0 aggregation zone 201 may contain a second switch chip, such as switch chip 211. The second modular 1/0 aggregation zone 201 is also configured to be directly communicatively coupled to the plurality of servers 205d-f. The switch chips 210 and 211 each include link ports configurable as uplink ports and crosslink ports. For example, switch chip 210 includes uplink port 212 and crosslink ports 214a,b while switch chip 211 includes uplink port 213 and crosslink ports 215a,b. In the example illustrated, the crosslink port 214b of switch chip 210 is communicatively coupled to the crosslink port 215a of the second switch chip 211).  

As per claim 2, Morris disclose the system of claim 1.

Morris further disclose wherein the sub-enclosure comprises a first computer system to which a first NIC is coupled, wherein the primary enclosure further comprises a second computer system to which a second NIC is coupled to provide network connectivity of the second computer system to the network via the network switch system (see Fig.3, para. 0038-0040, 0042, the modular input/output aggregation zone 300 shown directly communicatively couples together a plurality of servers 304a-f within an enclosure such as shared enclosure 306 that is shared by the modular 1/0 aggregation zone 300 and the 

As per claim 3, Morris disclose the system of claim 1.

Morris further disclose wherein the sub-enclosure is a first sub-enclosure comprising a first computer system to which a first NIC is coupled and a first DEM, the system further comprising a second sub-enclosure comprising a second computer system to which a second NIC is coupled and a second DEM that is communicatively coupled with a third one of the plurality of physical interface ports of the network switch system to provide network connectivity of the second computer system to the network via the network switch system (see Fig.3, para. 0039-0042, the plurality of servers 304a-f are directly communicatively coupled to the modular I/O aggregation zone 300, and more specifically are directly communicatively coupled to the switch chips 310 and 320 of the modular 1/0 aggregation zone 300 via a Peripheral Component Interconnect Express (PCle) connection 306 (shown as dotted lines in FIG. 3). Once directly communicatively coupled to the modular 1/0 aggregation zone 300, the servers may transmit and receive data among one another and with other network connected devices via the PCle connection to the switch chips 310 and 320, and the modular 1/0 aggregation zone 300 may contain a first switch chip 310 and a second switch chip 320. The switch chips 310 and 320 may each include link ports, which are configurable as uplink ports and crosslink ports. In the example shown, switch chip 310 includes an uplink port 312 and two crosslink ports 314a,b).  

As per claim 6, Morris disclose the system of claim 1.

Morris further disclose wherein the primary enclosure is configured as a blade enclosure, wherein the network switch system is configured as a blade switch system (see para. 0047, the plurality of servers 404a---i may include servers of a similar or identical configuration, or the servers are a variety of types and configurations,  the servers 404a-i  is a blade server system {a blade switch system}, modular 

As per claim 8, Morris disclose the system of claim 1.

Morris further disclose wherein the network switch system is a first network switch system and the DEM is a first DEM, wherein the sub-enclosure further comprises a second network switch system that comprises a corresponding plurality of physical interface ports, wherein a first one of the corresponding plurality of physical interface ports is to communicatively couple to the network, and wherein the primary enclosure further comprises a second DEM that is communicatively coupled with a second one of the corresponding plurality of physical interface ports of the second network switch system (see Fig.1, Fig.2, para. 0029-0035, FIG. 2 illustrates a modular 1/0 aggregation zone 200 to directly communicatively couple together a plurality of servers 204a-c within an enclosure such as shared enclosure 206 that is shared by the modular 1/0 aggregation zone 200 and  the plurality of servers 204a-c. The modular 1/0 aggregation zone 200 may contain a switch chip, such as switch chip 210. The modular 1/0 aggregation zone 200 is also configured to be directly communicatively coupled to the plurality of servers 204a-c.
Additionally, FIG. 2 illustrates a second modular I/O aggregation zone 201 to directly communicatively couple together a second plurality of servers 205d­ f within a second enclosure such as shared enclosure 207 that is shared by the second modular 1/0 aggregation zone 201 and the second plurality of servers 205d-t The second modular 1/0 aggregation zone 201 may contain a second switch chip, such as switch chip 211. The second modular I/O aggregation zone 201 is also configured to be directly communicatively coupled to the plurality of servers 205d-f, also the switch chips 210 and 211 each include link ports configurable as uplink ports and crosslink pods, switch chip 210 includes uplink port 212 and crosslink ports 214a,b while switch chip 211 includes uplink port 213 and crosslink ports 215a,b).  

As per claim 9, Morris disclose  A network system (see Fig.1, Fig.2,  a network system) comprising: 

a sub-enclosure (see Fig.2, shared enclosure 207) comprising a second computer system to which a second NIC is coupled and a downlink extension module (DEM) that is communicatively coupled with the second computer system and a second one of the plurality of physical interface ports of the blade switch system to provide network connectivity of the second computer system to the network via the blade switch system (see Fig.2, para. 0019, 0021-0023, 0028-0032, FIG. 2 illustrates a second modular I/O aggregation zone 201 to directly communicatively couple together a second plurality of servers 205d­ f within a second enclosure such as shared enclosure 207 that is shared by the second modular 1/0 aggregation zone 201 and the second plurality of servers 205d-f. The second modular 1/0 aggregation zone 201 may contain a second switch chip, such as switch chip 211. The second modular 1/0 aggregation zone 201 is also configured to be directly communicatively coupled to the plurality of 

As per claim 10, Morris disclose the system of claim 9.

Morris further disclose wherein the sub-enclosure is a first sub-enclosure a first DEM, the system further comprising a second sub-enclosure comprising a third computer system to which a third NIC is coupled and a second DEM that is communicatively coupled with the third computer system and a third one of the plurality of physical interface ports of the blade switch system to provide network connectivity of the third computer system to the network via the blade switch system (see Fig.3, para. 0039-0042, the plurality of servers 304a-f are directly communicatively coupled to the modular I/O aggregation zone 300, and more specifically are directly communicatively coupled to the switch chips 310 and 320 of the modular 1/0 aggregation zone 300 via a Peripheral Component Interconnect Express (PCIe) connection 306 (shown as dotted lines in FIG. 3). Once directly communicatively coupled to the modular 1/0 aggregation zone 300, the servers may transmit and receive data among one another and with other network connected devices via the PCIe connection to the switch chips 310 and 320, and the modular 1/0 aggregation zone 300 may contain a first switch chip 310 and a second switch chip 320. The switch chips 310 and 320 may each include link ports, which are configurable as uplink ports and crosslink ports. In the example shown, switch chip 310 includes an uplink port 312 and two crosslink ports 314a,b).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (WO 2015/147840A1), and further in view of Bloch et al (US Pub.:2015/0271244).

As per claim 7, Morris disclose the system of claim 1.

Morris however does not explicitly disclose wherein the primary enclosure is configured as a top- of-rack (ToR) enclosure, wherein the network switch system is configured as a ToR switch system.  

Bloch however disclose wherein a primary enclosure is configured as a top- of-rack (ToR) enclosure, wherein the network switch system is configured as a ToR switch system (see Fig.1, Fig.2, para. 0031-0032, The link between the eSwitches {a primary enclosure} in the NIC enables host computers to be chained together in novel ways, which reduce demands on cabling and other network resources, two or more host computers, each with a NIC are chained by connecting one physical port of the NIC of each host computer to one of the physical ports of the NIC of the next host computer in the chain, this sort of chaining is useful, when multiple computers are to be mounted together in a rack, with connection to a network via a top-of-rack switch, the switch requires only a single pair of ports and cables for connecting to all of the computers in the rack, rather than a separate pair of ports and cables for each computer, see also para. 0033-0035).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a primary enclosure is configured as a top- of-rack (ToR) enclosure, wherein the network switch system is configured as a ToR switch system, as taught by Bloch, in the system of Morris, so as to enable a NIC to direct packets from the network to their 

As per claim 13, Morris disclose A network system configured as a network logical domain (see Fig.1, Fig.2,  a network system), the network system comprising: 
a plurality of primary enclosures (see Fig.2, shared enclosure 206), each of the plurality of primary enclosures comprising a network switch system that comprises a plurality of physical interface ports, wherein a first one of the plurality of physical interface ports of each of the plurality of primary enclosures is to communicatively couple to a network (see Fig.1, Fig.2, para. 0016, 0018, 0019-0021, the switch chips 110 and 120 each include link ports, which are configurable as uplink ports and crosslink ports. In the example shown, switch chip 110 includes an uplink port 112 and two crosslink ports 114a,b. Similarly, switch chip 120 includes an uplink port 122 and two crosslink ports 124a,b); and 
a plurality of sub-enclosures (see Fig.2, para.0030-0035, FIG. 2 illustrates a second modular I/O aggregation zone 201 to directly communicatively couple together a second plurality of servers 205d­ f within a second enclosure such as shared enclosure 207 that is shared by the second modular 1/0 aggregation zone 20·1 and the second plurality of servers 205d-t The second modular 1/0 aggregation zone 201 may contain a second switch chip, such as switch chip 211. The second modular I/O aggregation zone 201 is also configured to be directly communicatively coupled to the plurality of servers 205d-f), each of the plurality of sub-enclosures comprising:   
a computer system to which a network interface card (NIC) is coupled (see Fig.2, para.0030-0035, The switch chips 210 and 211 each include link ports configurable as uplink ports and crosslink pods. For example, switch chip 210 includes uplink port 212 and crosslink ports 214a,b while switch chip 211 includes uplink port 213 and crosslink ports 215a,b. In the example illustrated, the crosslink port 214b of switch chip 210 is communicatively coupled to the crosslink port 215a of the second switch chip 211. Thus, data may be transmitted between the first plurality of servers 204a­ c and the second plurality 
a downlink extension module (DEM) that is communicatively coupled with the computer system and a second one of the plurality of physical interface ports of the network switch system associated with one of the plurality of primary enclosures to provide network connectivity of the respective computer system to the network via the network switch system associated with one of the plurality of primary enclosures (see Fig.2, para. 0019, 0021-0023, 0028-0032, The second modular 1/0 aggregation zone 201 contain a second switch chip, such as switch chip 211. The second modular 1/0 aggregation zone 201 is also configured to be directly communicatively coupled to the plurality of servers 205d-f. The switch chips 210 and 211 each include link ports configurable as uplink ports and crosslink ports, switch chip 210 includes uplink port 212 and crosslink ports 214a,b while switch chip 211 includes uplink port 213 and crosslink ports 215a,b, the crosslink port 214b of switch chip 210 is communicatively coupled to the crosslink port 215a of the second switch chip 211).  

Morris however does not explicitly disclose wherein each of the plurality of primary enclosures is communicatively coupled to each other in a loop arrangement via the respective network switch system associated with each of the plurality of primary enclosures, such that each of the plurality of primary enclosures is communicatively coupled to a first additional one of the plurality of primary enclosures via a second physical interface port of the respective network switch and to a second additional one of the plurality of primary enclosures via a third physical interface port of the respective network switch;

Bloch however disclose wherein each of a plurality of primary enclosures is communicatively coupled to each other in a loop arrangement via a respective network switch system associated with each of the plurality of primary enclosures (see Fig.1-4, para. 0028,  0033-0036, to enhance this basic virtual switching capability of the NIC to extend to switching between the physical network ports of the NIC, these embodiments add a link between the two (or more) eSwitches that are exposed by the NIC. As a result, packets received from the network via one of the physical ports of the NIC are looped back, via  the method of FIG. 3 is initiated when NIC 30 receives an incoming packet via one of network ports 32, at a packet reception step 90. Depending on how the particular port 32 is connected, the packet may come in via a link either to network 28 or to another host to which NIC 30 is chained. The receive pipe (among other functions) chooses the receive queue 70 with which the packet should be associated, based on the appropriate packet header fields. The receive pipe then reads a receive WQE from the receive queue and scatters the packet data to the appropriate buffer as indicated by the WQE, at a buffering step 92. The buffer may be either in memory 24 or, particularly for packets that are to be looped back out to the network, in cache 74, and as shown in FIGS. 1 and 4 provides four levels of buffering for packets that are looped through NIC 30 between network ports 32, see also para. 0031-0032, 0057).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein each of the plurality of primary enclosures is communicatively coupled to each other in a loop arrangement via the respective network switch system associated with each of the plurality of primary enclosures, such that each of the plurality of primary enclosures is communicatively coupled to a first additional one of the plurality of primary enclosures via a second physical interface port of the respective network switch and to a second additional one of the plurality of primary enclosures via a third physical interface port of the respective network switch, as taught by Bloch, in the system of Morris, so as to enable a NIC to direct packets from the network to their 

As per claim 15, the combination of Morris and Bloch disclose the system of claim 13.

Morris further disclose wherein each of the plurality of primary enclosures further comprises a respective additional computer system to which a respective additional NIC is coupled to provide network connectivity of the respective additional computer system to the network via the network switch system (see Fig.3, para. 0039-0042, the plurality of servers 304a-f are directly communicatively coupled to the modular I/O aggregation zone 300, and more specifically are directly communicatively coupled to the switch chips 310 and 320 of the modular 1/0 aggregation zone 300 via a Peripheral Component Interconnect Express (PCle) connection 306 (shown as dotted lines in FIG. 3). Once directly communicatively coupled to the modular 1/0 aggregation zone 300, the servers may transmit and receive data among one another and with other network connected devices via the PCle connection to the switch chips 310 and 320, and the modular 1/0 aggregation zone 300 may contain a first switch chip 310 and a second switch chip 320. The switch chips 310 and 320 may each include link ports, which are configurable as uplink ports and crosslink ports. In the example shown, switch chip 310 includes an uplink port 312 and two crosslink ports 314a,b).  

Allowable Subject Matter
Claims 4-5, 11-12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
          a.       Kulkarni et al(US Pub.:2017/0054603).

          b.      Kemp et al (US Pub. No.:2007/0110088).

          c.       Brar et al (US Patent No.: 8495194).
	          

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.